Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Driving unit”, claims 1 and 15. Examiner is using paragraph [0075] of the Specification for support for the claimed structure, specifically that the driving unit may include a hydraulic or pneumatic cylinder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 16, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, the recitation of “the third magnetic substance” does not have antecedent basis. Please amend.	Regarding claim 16, the recitation of “a bellows” renders the scope of the claim indefinite because it is not clear if the Applicant is referring to the same bellows as established in claim 15 or if this is an additional bellows. Examiner is interpreting this to be the same bellows as established in claim 15. 
Regarding claim 20, it is unclear if the recitation of “a ball joint structure” is further narrowing the already established joint unit of claim 15 or if this is a separate, additional structure. Examiner is interpreting this to narrow the structure of the joint unit. 
	Regarding claim 22, the recitation of “a fourth magnetic substance” and “the third magnetic substance” render the scope of the claim indefinite not only for antecedent basis purposes, but also because there is no previously established magnetic substances (i.e. a first and a second). Examiner is interpreting that claim 22 was intended to encompass a scope having four magnetic substances. Please amend for proper antecedent basis and scope clarity. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joon (KR-100989852-B1), herein after reference is made to the provided EspaceNet translation, in view of White (US 20110164955).
Regarding claim 1, Joon teaches a substrate supporting unit which supports a substrate, the substrate supporting unit comprising:
a susceptor supporting the substrate (see item 104, Figure 3), having a pin hole vertically formed therein (see pinholes 106);
a lift pin provided to move up and down along the pin hole (please see lift pins 112);
a support plate supporting the lift pin (wherein page 5 of the EspaceNet translation discloses connecting member 144 connected to lower end of bellows 143 may be provided in a plate shape; see pin holder 120; see Figures 7 and 8) ; 
a driving unit vertically moving the support plate (wherein the driving member 142 is provided with a motor, cylinder, or the like; see page 5); and
a bellows provided between the susceptor and the support plate, surrounding the lift pin therein (please refer to bellows 130), 
wherein the lift pin and the support plate are coupled to each other through a joint unit (Referring to page 4 of the EspaceNet translation: wherein lower end 116 of the lift pin 112 has magnet 114; wherein pin holder 120 has a second magnet 126; see Figures 7 and 8);
wherein the lift pin moves relatively to the support plate (see distances illustrated in Figure 7, wherein the movement distance is in the longitudinal direction of the pin 112);
wherein the joint unit includes a first joint provided on a lower end of the lift in and a second joint provided on an upper portion of the support plate, and the first joint is inclined at a specific angle about the second joint (Please see Figures 7 and 8 regarding the holder 120 having magnet 126 and 124; wherein pin 112 has magnet 114; see pages 4 and 5 of the translation regarding how the members adjoin; wherein the angle is 180 degrees, i.e. straight);
wherein the lift pin has a first magnetic substance formed at a lower end thereof (magnet 114);
wherein the support plate has a second magnetic substance provided thereon and having an opposite polarity to a polarity of the first magnetic substance (magnet 126; see page 4 regarding polarities);
wherein the first magnetic substance and the second magnetic substance are in point contact with each other (Please refer to Figure 7 regarding the contact of items 114 and 126); and
wherein the bellows contracts and expands in the vertical direction relatively to the support plate (see page 5 disclosing that the bellows 130 are contracted and expanded by the driving unit). 
	However, although Joon discloses elements (114, 126) of the pin and pin holder in contact with one another, Joon, does not explicitly teach that the elements are provided in a spherical shape. However, from the same or similar field of endeavor, White (US 20110164955) teaches a spherical shape (wherein recess 188 receives the distal end of pin 17, see [0037] and Figure 1).

Regarding claim 3, all of the limitations recited in claim 1 are rejected by Joon as modified by White. Modified Joon further teaches wherein the first joint and the second joint are provided to be in point contact with each other (See Figures 7 and 8 regarding the members contacting one another).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Joon as modified by White. Modified Joon further teaches wherein the first magnetic substance and the second magnetic substance are coupled to each other through a ball-joint structure (please refer to recess 188 and end of lift pin of White; wherein Examiner is broadly interpreting the spherical recitation such that the joint encompassing the ball must have a spherical form).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joon (KR-100989852-B1), in view of White (US 20110164955), and in further view of Guyot (US 5796066).
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Joon as modified by White. However, modified Joon does not explicitly teach wherein the lift pin is formed of a flexible material to be bendable.
However, from the same or similar field of endeavor, Guyot teaches wherein the lift pin is formed of a flexible material to be bendable (Col. 7, lines 22-31).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guyot into modified Joon. One would be motivated to do so in order to mitigate permanent damage of the lift pins. The material is able to return to its original shape due to the superelastic effect (Col. 7, lines 22-31).
Claims 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Joon (KR-100989852-B1), in view of White (US 20110164955), and in further view of In Eui Sik (KR 20140026175A), herein referred to as Sik.
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Joon as modified by White. Modified Joon teaches of three magnetic elements (114, 124, and 126). Magnets 114 and 124 are provided to be in the same polarity, wherein magnet 126 is provided having a different polarity; these polarities enable the position of the lift pin on the center axis to be corrected while also remaining fixed to the pin holder (see page 4 of translation). However, modified Joon does not explicitly teach an additional material on the lift pin being magnetic, and wherein the interior of the pin hole is also wherein the lift pin is provided on an outer circumferential surface thereof with a fourth magnetic substance having a polarity the same as a polarity of the third magnetic substance provided on an inner wall of the pin hole.
However, from the same or similar field of endeavor, In Eui Sik (KR 20140026175A), herein referred to as Sik, discloses wherein the lift pin is provided on an outer circumferential surface thereof with a fourth magnetic substance having a polarity the same as a polarity of the third magnetic substance provided on an inner wall of the pin hole (See Paragraphs [0004], [0005], [0016], [0023], of the EspaceNet translation disclosing that a lift pin is driven up and down through the hole, wherein the shift guide is provided in each of the sidewalls of the through holes, and the two members have magnetic material in sections facing each other such that they also have the same polarity).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic relationship of the lift pin and shift guide as disclosed by Sik into the invention of modified Joon.
One would be motivated to do so in order to provide a magnetic relationship between the two members that would minimize a contact collision between the two during use, see Paragraphs [0004], [0005], [0016], [0023] of the EspaceNet Translation. This benefit of the same polarity is such that the two would repel one another, thus decreasing the manufacturing damage to the lift pin, see Paragraph [0021].This feature is also identified within modified Joon as being desirable, wherein the ability to center 
Regarding claim 9, all of the limitations recited in claim 8 are rejected by Joon as modified by White and Sik. Modified Joon further teaches wherein the third magnetic substance is provided in a form that a magnetic material is coated on the inner wall of the pin hole (wherein Paragraph [0024] of the EspaceNet Translation of Sik discloses that the magnetic material may be in a structure disposed on the side wall of the shift guide 22, i.e. a coating).
Regarding claim 10, all of the limitations recited in claim 8 are rejected by Joon as modified by White and Sik. Modified Joon further teaches wherein the third magnetic substance is inserted into the inner wall of the pin hole (wherein the interior portion of the through hole is provided as a cylinder, see also Figures of Sik).

Claims 15-18, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joon (KR-100989852-B1), in view of Naim (US 7667944).
Regarding claim 15, Joon teaches a substrate supporting unit which supports a substrate, the substrate supporting unit comprising (See Figure 3): 
a susceptor supporting the substrate, having a pin hole vertically formed therein (see item 104 and pinholes 106), and including: 
a lift pin provided to move up and down along the pin hole (please see lift pins 112); 
a support plate supporting the lift pin (wherein page 5 of the EspaceNet translation discloses connecting member 144 connected to lower end ; 
a driving unit vertically moving the support plate (wherein the driving member 142 is provided with a motor, cylinder, or the like; see page 5); and 
a bellows provided between the susceptor and the support plate, surrounding the lift pin therein (see bellows 130), 
wherein the lift pin and the support plate are coupled to each other through a joint unit (Referring to page 4 of the EspaceNet translation: wherein lower end 116 of the lift pin 112 has magnet 114; wherein pin holder 120 has a second magnet 126; see Figures 7 and 8), 4Appl. No. 16/043,537Response Dated January 15, 2021 Reply to Final Office Action of September 17, 2020
wherein the lift pin moves relatively to the support plate (see distances illustrated in Figure 7, wherein the movement distance is in the longitudinal direction of the pin 112); 
wherein the joint unit includes a first joint provided on a lower end of the lift pin and a second joint provided on an upper portion of the support plate, and the first joint is inclined at a specific angle about the second joint (Please see Figures 7 and 8 regarding the holder 120 having magnet 126 and 124; wherein pin 112 has magnet 114; see pages 4 and 5 of the translation regarding how the members adjoin; wherein the angle is 180 degrees, i.e. straight); 
wherein the bellows contracts and expands in the vertical direction relatively to the support plate (see page 5 disclosing that the bellows 130 are contracted and expanded by the driving unit).  
Joon further discloses that the invention is an electrostatic chuck comprising several layers, as seen in Figure 3. However, the particular structure, materials, and elements of the layers are not explicitly disclosed. Specifically, Joon does not explicitly teach a dielectric plate provided in a disc shape; an electrode buried inside the dielectric plate; an insulating plate positioned under the dielectric plate to support the dielectric plate; and a grounding plate positioned under the insulating plate. 
	However, from the same or similar field of endeavor, Naim (US 7667944) teaches a dielectric plate provided in a disc shape; an electrode buried inside the dielectric plate; an insulating plate positioned under the dielectric plate to support the dielectric plate; and a grounding plate positioned under the insulating plate (see dielectric layer 1, electrodes 2, polyceramic adhesive 3, insulators 21, heat sink 14; see Col. 2, lines 30-32 and 36-39 and 64-66, Col. 3, lines 28-36 and 54-57;  Col. 4, lines 12-15 and 29-41 and  55-58, Col. 5, lines 36-41; Col. 8, lines 33-37; see also Figures 1 and 2).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the structural details of the electrostatic chuck of Naim into the electrostatic chuck of Joon. Naim supplements the details left silent in the disclosure of Joon with an electrostatic chuck that decreases manufacturing times and costs (Col. 4, lines 8-12). The advantages of reducing total 
	Thus, the combination of Joon as modified by Naim teaches the limitation reciting wherein the pin hole is provided from a top surface of the dielectric plate toward a bottom surface of the grounding plate by sequentially passing through the dielectric plate, the insulating plate, and the grounding plate. The pinholes (106) of Joon extend through the layers of Naim, wherein Naim also teaches that the wafer clamping surface and plate layers may be provided with through holes for lift pins to raise or lower a wafer or grounding pins to contact a wafer (Col. 5, lines 25-29). 
Regarding claim 16, all of the limitations recited in claim 15 are rejected by Joon as modified by Naim. Modified Joon further teaches a bellows interposed between the grounding plate and the support plate, and an upper end portion of the bellows is coupled to the grounding plate and a lower end portion of the bellows is coupled to the support plate (wherein there are multiple bellows 130; please see Figure 3 of Joon regarding the placement of the bellows, wherein the combination of Naim into the invention of Joon teaches the bellows attached to the bottom most layer, i.e. the grounding plate); 
wherein the bellows is provided to surround the lift pin positioned inside the housing and the bellows is shrunken and extended in a vertical direction as the support plate moves up and down (please see bellows 130 surrounding the pin 112 in Figures 3 and 7; see upper and lower ends 132, 134).  
Regarding claim 17, all of the limitations recited in claim 15 are rejected by Joon as modified by Naim. Modified Joon further teaches wherein the first joint and the second joint are provided to be in point contact with each other (Please refer to Figure 7 regarding the contact of items 114 and 126).  
Regarding claim 18, all of the limitations recited in claim 15 are rejected by Joon as modified by Naim. Modified Joon further teaches wherein the lift pin has a first magnetic substance formed at a lower end thereof (magnet 114), and Reply to Final Office Action of September 17, 2020wherein the support plate has a second magnetic substance provided thereon and having an opposite polarity to a polarity of the first magnetic substance (magnet 126; see page 4 regarding polarities).  
Regarding claim 25, all of the limitations recited in claim 15 are rejected by Joon as modified by Naim. However, Naim does not explicitly teach wherein the susceptor further has a plurality of protrusion parts formed on the top of the dielectric plate, and the substrate is placed on the protrusion parts and is spaced apart from the dielectric plate. 
However, Naim teaches wherein the susceptor further has a plurality of protrusion parts formed on the top of the dielectric plate, and the substrate is placed on the protrusion parts and is spaced apart from the dielectric plate (Col. 3, lines 1-4; Col. 5, lines 5-25 disclose mesa structures 23; Col. 8, lines 12-21 disclose textures, grooves, raised areas, and holes).

Regarding claim 26, all of the limitations recited in claim 15 are rejected by Joon as modified by Naim. Modified Joon further teaches wherein the lift pin is maintained to be aligned on a central axis of the pin hole (magnets 114 and 124 are provided to be in the same polarity, wherein magnet 126 is provided having a different polarity; these polarities enable the position of the lift pin on the center axis to be corrected while also remaining fixed to the pin holder, see page 4 of translation).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joon (KR-100989852-B1), in view of Naim (US 7667944), and in further view of White (US 20110164955).
Regarding claim 19, all of the limitations recited in claim 18 are rejected by Joon as modified by Naim. However, although Joon discloses magnetic elements (114, 126) of the pin and pin holder in contact with one another, Joon, does not explicitly teach that the elements are provided in a spherical shape. However, from the same or similar field of endeavor, White (US 20110164955) teaches a spherical shape (wherein recess 188 receives the distal end of pin 17, see [0037] and Figure 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of White into the invention of Joon. Joon discloses that it is desirable to prevent breakage and particle 
Regarding claim 20, all of the limitations recited in claim 18 are rejected by Joon as modified by Naim. However, although Joon discloses magnetic elements (114, 126) of the pin and pin holder in contact with one another, Joon, does not explicitly teach that the elements are provided in a ball-joint structure. However, from the same or similar field of endeavor, White (US 20110164955) teaches a ball-joint structure (wherein recess 188 receives the distal end of pin 17, see [0037] and Figure 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of White into the invention of Joon. Joon discloses that it is desirable to prevent breakage and particle generation (see Page 3 of translation). White discloses that the cooperative shapes also minimize particle generation [0037]. By reducing the particle generation, one may also reduce the contamination of the structures formed on the substrates and decrease maintenance requirements, thereby reducing the cost of ownership [0005]; see also [0066]. This modification would be recognized as applying a known technique, i.e. a shape to decrease wear, to improve a similar device in the same way and would yield .  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joon (KR-100989852-B1), in view of Naim (US 7667944), and in further view of Guyot (US 5796066).
Regarding claim 21, all of the limitations recited in claim 18 are rejected by Joon as modified by Naim. However, modified Joon does not explicitly teach wherein the lift pin is formed of a flexible material to be bendable.
However, from the same or similar field of endeavor, Guyot teaches wherein the lift pin is formed of a flexible material to be bendable (Col. 7, lines 22-31).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guyot into modified Joon. One would be motivated to do so in order to mitigate permanent damage of the lift pins. The material is able to return to its original shape due to the superelastic effect (Col. 7, lines 22-31).

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joon (KR-100989852-B1), in view of Naim (US 7667944),and in further view of In Eui Sik (KR 20140026175A), herein referred to as Sik.
Regarding claim 22, all of the limitations recited in claim 15 are rejected by Joon as modified by Naim. Modified Joon teaches of three magnetic elements (114, 124, and 126). Magnets 114 and 124 are provided to be in the same polarity, wherein magnet 126 is provided having a different polarity; these polarities enable the position of the lift wherein the lift pin is provided on an outer circumferential surface thereof with a fourth magnetic substance having a polarity the same as a polarity of the third magnetic substance provided on an inner wall of the pin hole.
However, from the same or similar field of endeavor, In Eui Sik (KR 20140026175A), herein referred to as Sik, discloses wherein the lift pin is provided on an outer circumferential surface thereof with a fourth magnetic substance having a polarity the same as a polarity of the third magnetic substance provided on an inner wall of the pin hole (See Paragraphs [0004], [0005], [0016], [0023], of the EspaceNet translation disclosing that a lift pin is driven up and down through the hole, wherein the shift guide is provided in each of the sidewalls of the through holes, and the two members have magnetic material in sections facing each other such that they also have the same polarity).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic relationship of the lift pin and shift guide as disclosed by Sik into the invention of modified Joon.
One would be motivated to do so in order to provide a magnetic relationship between the two members that would minimize a contact collision between the two during use, see Paragraphs [0004], [0005], [0016], [0023] of the EspaceNet Translation. 
Regarding claim 23, all of the limitations recited in claim 22 are rejected by Joon as modified by Naim and Sik. Modified Joon further teaches wherein the third magnetic substance is provided in a form that a magnetic material is coated on the inner wall of the pin hole (wherein Paragraph [0024] of the EspaceNet Translation of Sik discloses that the magnetic material may be in a structure disposed on the side wall of the shift guide 22, i.e. a coating).
Regarding claim 24, all of the limitations recited in claim 22 are rejected by Joon as modified by Naim and Sik. Modified Joon further teaches wherein the third magnetic substance is inserted into the inner wall of the pin hole (wherein the interior portion of the through hole is provided as a cylinder, see also Figures of Sik).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitada (US 20100163403), please refer to Figure 3. 
Satoh (US 7638003), please see Figures 1, 2, and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/TYRONE V HALL JR/Primary Examiner, Art Unit 3723